Case 3:17-cv-00108-GPC-MDD Document 1146 Filed 04/10/19 PageID.123008 Page 1 of 5




1    Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
2    CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
3    New York, NY 10019
     Telephone: (212) 474-1000
4    Facsimile: (212) 474-3700
5    David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
6    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
7    Chicago, Illinois 60661
     Telephone: (312) 705-7400
8    Facsimile: (312) 705-7401
9    Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   [Additional counsel identified on signature page]
14   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
15
16                             UNITED STATES DISTRICT COURT
17                          SOUTHERN DISTRICT OF CALIFORNIA
18   IN RE:                                     No. 3:17-CV-0108-GPC-MDD
19   QUALCOMM LITIGATION                        QUALCOMM INCORPORATED’S
                                                NOTICE OF PARTIAL
20                                              WITHDRAWAL OF MOTION
                                                FOR ORDER TO SEAL TRIAL
21                                              EXHIBITS AND DEPOSITION
                                                DESIGNATIONS
22
                                                Judge:       Hon. Gonzalo P. Curiel
23
24
25
26
27
28
     QUALCOMM’S                                                    Case No. 3:17-CV-0108-GPC-MDD
     NOTICE OF PARTIAL WITHDRAWAL OF
     MOTION TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1146 Filed 04/10/19 PageID.123009 Page 2 of 5




1          On April 1, 2019, Qualcomm Incorporated (“Qualcomm”), through its undersigned
2    counsel, filed a Motion for Order to Seal Trial Exhibits and Deposition Designations to
3    the extent such materials are in fact received into evidence at trial. (“Qualcomm’s
4    Motion to Seal,” ECF 1120.) Apple Inc. (“Apple”) and the Contract Manufacturers
5    (“CMs”) have filed a response to Qualcomm’s Motion to Seal. (ECF 1136.) Upon
6    further review of certain exhibits covered by Qualcomm’s Motion to Seal, and to narrow
7    the materials requested to be sealed, Qualcomm hereby withdraws its request to seal the
8    following three exhibits: (1) DTX00042; (2) DTX00043; and (3) PTX000930.
9    Additionally, Qualcomm hereby narrows its requested redactions with respect to
10   DTX00261. Attached hereto is an amended version of the Appendix A that was
11   originally attached to Qualcomm’s Motion to Seal, reflecting the removal of exhibits
12   DTX00042, DTX00043, and PTX000930.1 Qualcomm will lodge narrower proposed
13   redactions to DTX000261.
14
15
16
17
18
19
20
21
22
23
24
25
26
       1
         Despite Apple’s opposition to Qualcomm’s requested redactions in DTX00042,
27   DTX00043, and DTX00261, Apple moved to seal the same content, and additional
     content, in those same exhibits. See ECF No. 1121 at 19–20. Qualcomm maintains its
28   objections to Apple’s proposed redactions.
     QUALCOMM’S                                 -1-                 CASE NO. 3:17-CV-0108-GPC-MDD
     NOTICE OF PARTIAL WITHDRAWAL OF
     MOTION TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1146 Filed 04/10/19 PageID.123010 Page 3 of 5




1    Dated: April 10, 2019                  Respectfully submitted,
2                                           By: /s/ Kelly V. O’Donnell
3                                           CRAVATH, SWAINE & MOORE LLP
                                            Evan R. Chesler (pro hac vice)
4                                           (N.Y. Bar No. 1475722)
                                            echesler@cravath.com
5                                           Keith R. Hummel (pro hac vice)
                                            (N.Y. Bar No. 2430668)
6                                           khummel@cravath.com
                                            Richard J. Stark (pro hac vice)
7                                           rstark@cravath.com
                                            (N.Y. Bar No. 2472603)
8                                           Antony L. Ryan (pro hac vice)
                                            (N.Y. Bar No. 2784817)
9                                           aryan@cravath.com
                                            Gary A. Bornstein (pro hac vice)
10                                          (N.Y. Bar No. 2916815)
                                            gbornstein@cravath.com
11                                          J. Wesley Earnhardt (pro hac vice)
                                            (N.Y. Bar No. 4331609)
12                                          wearnhardt@cravath.com
                                            Yonatan Even (pro hac vice)
13                                          (N.Y. Bar No. 4339651)
                                            yeven@cravath.com
14                                          Vanessa A. Lavely (pro hac vice)
                                            (N.Y. Bar No. 4867412)
15                                          vlavely@cravath.com
                                            Worldwide Plaza
16                                          825 Eighth Avenue
                                            New York, NY 10019
17                                          Telephone: (212) 474-1000
                                            Facsimile: (212) 474-3700
18
19
20
21
22
23
24
25
26
27
28
     QUALCOMM’S                           -1-                CASE NO. 3:17-CV-0108-GPC-MDD
     NOTICE OF PARTIAL WITHDRAWAL OF
     MOTION TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1146 Filed 04/10/19 PageID.123011 Page 4 of 5



                                            QUINN EMANUEL URQUHART &
1                                           SULLIVAN, LLP
2                                           David A. Nelson (pro hac vice)
                                            (Ill. Bar No. 6209623)
3                                           davenelson@quinnemanuel.com
                                            Stephen Swedlow (pro hac vice)
4                                           (Ill. Bar No. 6234550)
                                            stephenswedlow@quinnemanuel.com
5                                           500 West Madison St., Suite 2450
                                            Chicago, Illinois 60661
6                                           Telephone: (312) 705-7400
                                            Facsimile: (312) 705-7401
7
                                            Alexander Rudis (pro hac vice)
8                                           (N.Y. Bar No. 4232591)
                                            alexanderrudis@quinnemanuel.com
9                                           51 Madison Ave., 22nd Floor
                                            New York, New York 10010
10                                          Telephone: (212) 849-7000
                                            Facsimile: (212) 849-7100
11
                                            Sean S. Pak (SBN 219032)
12                                          seanpak@quinnemanuel.com
                                            50 California St., 22nd Floor
13                                          San Francisco, CA 94111
                                            Telephone: (415) 875-6600
14                                          Facsimile: (415) 875-6700
15
                                            JONES DAY
16                                          Karen P. Hewitt (SBN 145309)
                                            kphewitt@jonesday.com
17                                          Randall E. Kay (SBN 149369)
                                            rekay@jonesday.com
18                                          4655 Executive Drive, Suite 1500
                                            San Diego, California 92121
19                                          Telephone: (858) 314-1200
                                            Facsimile: (858) 345-3178
20
                                            Attorneys for Defendant
21                                          QUALCOMM INCORPORATED
22
23
24
25
26
27
28
     QUALCOMM’S                           -2-                CASE NO. 3:17-CV-0108-GPC-MDD
     NOTICE OF PARTIAL WITHDRAWAL OF
     MOTION TO SEAL
Case 3:17-cv-00108-GPC-MDD Document 1146 Filed 04/10/19 PageID.123012 Page 5 of 5




1                                      CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on April 10, 2019, to all counsel of record who are
4    deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
5    Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
6    facsimile and/or overnight delivery.
7          I certify under penalty of perjury that the foregoing is true and correct. Executed
8    on April 10, 2019, at San Diego, California.
9
                                                         s/ Kelly V. O’Donnell
10                                                       Kelly V. O’Donnell
11                                                       kodonnell@jonesday.com
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     QUALCOMM’S                                                     CASE NO. 3:17-CV-0108-GPC-MDD
     NOTICE OF PARTIAL WITHDRAWAL OF
     MOTION TO SEAL
